DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12, 15-20, 26, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2021/0227435) in view of Bruglachnar et al. (hereinafter Bruglachner)(EP 2173130).
	Regarding claim 1, Hseih teaches a method, on an integrated access backhaul (LAB) node, for positioning of the IAB node, wherein the LAB node comprises a mobile terminated (MT) function and a distributed unit (DU) function, the method comprising: sending or receiving messages for one or more positioning sessions; and sending or receiving reference signals for positioning of the IAB node to or from multiple nodes in the wireless network in the one or more positioning sessions(P[0042], IAB-Node may include a DU and a MT, it may be useful for mobile IAB-Node to connect to another IAB-Donor; reporting measured parameters related the IAB-Node; geolocation data (e.g., current location).  Hseih did not teach pecifically to determine a position of the IAB node. However, Bruglachner teaches in an analogous art method to determine a position of the IAB node(title; P[0011], determining the spatial position of the relay node). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method to determine a position of the IAB node in order to handle mobile IAB nodes.
	Regarding claim 2, Hsieh teaches the method of claim 1, wherein the reference signals are sent or received with the MT function and the multiple nodes comprise multiple base stations(Fig. 10; also P[0042], IAB-Node may include a DU and MT function).  
	Regarding claim 3, Hsieh teaches the method of claim 2, further comprising sending or receiving reference signals for positioning with the DU function to or from multiple nodes in the wireless network, wherein the multiple nodes comprise user equipments (UEs) or MT functions of downstream IAB nodes(Figures 1 and 2).  
	 Regarding claim 4, Hsieh teaches the method of claim 1, wherein the multiple nodes comprise non-IAB nodes or other IAB nodes(Fig. 2).  
	Regarding claim 5, Hsieh teaches the method of claim 4, wherein the multiple nodes comprise ancestors, descendants, or other nodes of a same donor IAB DU or donor IAB central unit (CU), or nodes of a different donor IAB DU or different donor IAB CU(Fig. 2).  
	 Regarding claim 6, Hsieh teaches the method of claim 4, wherein the multiple nodes comprise multiple parent IAB-Dus(Fig. 2, for node 123 the parent node could be 121 or 122). 
	 Regarding claim 12, Hsieh teaches the method of claim 1, wherein the reference signals are sent or received with the DU function and the multiple nodes comprise user equipments (UEs) or MT functions of downstream IAB nodes(Fig. 9, Ues, IAB-Node DU; P[0042], IAB-Node may include a DU and MT function).  
	Claims 15-20, 26, 29-30 are rejected for the same reason as set forth in claims 1-6, 12, 1, 1 respectively.

Claim(s) 7-8, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2021/0227435) in view of Bruglachnar et al. (hereinafter Bruglachner)(EP 2173130) and Keskitalo et al. (hereinafter Keskitalo)(US 2021/0345211).
	Regarding claim 7, the combination of Hsieh and Bruglachner teaches all the particulars of the claim except wherein the IAB node engages in a plurality of positioning sessions, and wherein the MT function sends or receives reference signals for positioning to or from one parent IAB-DU in each positioning session.  However, Keskitalo teaches in an analogous art wherein the IAB node engages in a plurality of positioning sessions, and wherein the MT function sends or receives reference signals for positioning to or from one parent IAB-DU in each positioning session (Fig. 2; P[0036]; P[0042], reference signals; item 720 in Fig. 8, measurement). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the IAB node engages in a plurality of positioning sessions, and wherein the MT function sends or receives reference signals for positioning to or from one parent IAB-DU in each positioning session in order to have efficient location estimation.
	Regarding claim 8, Keskitalo teaches the method of claim further comprising performing one or more of reception and transmission time (Rx-Tx), Round Trip Time (RTT), Angle of Arrival (AoA), Angle of Departure (AoD), and signal strength positioning measurements with each parent IAB-DU (Fig. 1B, multiple parent nodes; items 302, 304, 306 measure timing).  
	Claims 21-22 are rejected for the same reason as set forth in claims 7-8 respectively.
	Claim(s) 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2021/0227435) in view of Bruglachnar et al. (hereinafter Bruglachner)(EP 2173130) and Boudreau et al. (hereinafter Boudreau)(EP 3471289).
	Regarding claim 11, the combination of Hsieh and Bruglachner teaches all the particulars of the claim except wherein the reference signals for positioning comprise at least one of downlink positioning reference signals (PRS), uplink PRS, sounding reference signals (SRS), synchronization signal block (SSB) signals, and channel state information reference signals (CSI-RS), or a combination thereof.  However, Boudreau teaches in an analogous art wherein the reference signals for positioning comprise at least one of downlink positioning reference signals (PRS), uplink PRS, sounding reference signals (SRS), synchronization signal block (SSB) signals, and channel state information reference signals (CSI-RS), or a combination thereof (claims 7 and 8; mobile realy node; SRS signal). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the reference signals for positioning comprise at least one of downlink positioning reference signals (PRS), uplink PRS, sounding reference signals (SRS), synchronization signal block (SSB) signals, and channel state information reference signals (CSI-RS), or a combination thereofin order to have efficient location estimation.
	Claim 25 is rejected for the same reason as set forth in claim 11.

Claim(s) 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2021/0227435) in view of Bruglachnar et al. (hereinafter Bruglachner)(EP 2173130) and Tietz et al. (hereinafter Tietz)(US 9788262).
	Regarding claim 13, the combination of Hsieh and Bruglachner teaches all the particulars of the claim except a message to indicate a capability to send or receive reference signals to one or more parent IAB-DUs, non-LAB nodes or other IAB nodes.  However, Tietz teaches in an analogous art wherein a message sent or received in the one or more positioning sessions comprises a message to indicate a capability to send or receive reference signals to one or more parent IAB-DUs, non-LAB nodes or other IAB nodes (P[0036], reporting to location server by the mobile relay node). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the methodwherein a message sent or received in the one or more positioning sessions comprises a message to indicate a capability to send or receive reference signals to one or more parent IAB-DUs, non-LAB nodes or other IAB nodes in order to have efficient location estimation.
	Claim 27 is rejected for the same reason as set forth in claim 13.
	Claim(s) 9-10, 14, 23-24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2021/0227435) in view of Bruglachnar et al. (hereinafter Bruglachner)(EP 2173130) and Mazin et al. (hereinafter Mazin)(US 2014/0274064).
	Regarding claim 9, the combination of Hsieh and Bruglachner teaches all the particulars of the claim except wherein the IAB node engages in one positioning session, and wherein the MT function sends or receives reference signals for positioning to or from the multiple parent IAB-DUs in the one positioning session.  However, Mazin teaches in an analogous art wherein the IAB node engages in one positioning session, and wherein the MT function sends or receives reference signals for positioning to or from the multiple parent IAB-DUs in the one positioning session (P[0035], signal strength measurements form two nodes by the mobile relay node). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the IAB node engages in one positioning session, and wherein the MT function sends or receives reference signals for positioning to or from the multiple parent IAB-DUs in the one positioning session in order to have efficient location estimation.

	Regarding claim 10, Keskitalo teaches the method of claim 9, further comprising performing one or more of Time Difference of Arrival (TDOA), reception and transmission time (Rx-Tx), Round Trip Time (RTT), Angle of Arrival (AoA), Angle of Departure (AoD), and signal strength positioning measurements with the multiple parent IAB-Dus((P[0035], signal strength measurements form two nodes by the mobile relay node).  
	Regarding claim 14, the combination of Hsieh teaches the method of claim 1, further comprising: performing positioning measurements based on the reference signals received from one or more nodes in the wireless network.  The combination of Hsieh and Bruglachner did not teach specifically wherein a message sent in the one or more positioning sessions comprises location information based on the positioning measurements to a location server for positioning of the IAB node.  However, Mazin teaches in an analogous art wherein a message sent in the one or more positioning sessions comprises location information based on the positioning measurements to a location server for positioning of the IAB node(P[0036], reporting to location server by the mobile relay node). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein a message sent in the one or more positioning sessions comprises location information based on the positioning measurements to a location server for positioning of the IAB node in order to have efficient location estimation.
	Claims 23-24, 28 are rejected for the same reason as set forth in claims 9-10 and 28 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647